UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-1/A Amendment No. 2 REGISTRATION UNDER THE SECURITIES ACT OF 1933 AQUABLUE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 26-4559244 (I.R.S. Employer Identification Number) 1 Hershey Drive, Smiths Falls, Ontario K7A 4T8 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Manuel Da Silva Chief Executive Officer 1 Hershey Drive, Smiths Falls, OntarioK7A 4T8 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Applbaum & Zouvas, LLP 2368 2nd Avenue
